                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

CESSNA FINANCE CORP.,               )
                                    )
                Plaintiff,          )
                                    )
v.                                  )
                                    )
JETSUITE, INC. and JS CJ3 LLC, )
                                    )
                       Defendants. )
                                    )          Case No.: 18-1095-EFM-KGG
                                    )
JETSUITE, INC. and JS CJ3 LLC, )
                                    )
           Counterclaim Plaintiffs, )
                                    )
v.                                  )
                                    )
CESSNA FINANCE CORP., et al., )
                                    )
          Counterclaim Defendants, )
______________________________ )

               ORDER ON MOTION TO EXTEND DEADLINES

       The above-captioned case relates to failure to pay for certain aircraft and the

subsequent abandoning thereof. (Doc. 1, at 6.) A companion case (hereinafter

“the Textron case”) relating to the failure to pay on maintenance agreements on

these aircraft is also pending before the District Court. (See No. 18-1187, Doc. 1,

at 2-3.)




                                           1
      On February 13, 2020, the Court held an in-person hearing relating to three

overlapping discovery motions pending in these two cases. (See Doc. 117.) The

Court ruled on some issues at the hearing. The Court’s remaining rulings on those

motions will be addressed by separate Order.1 The Court also dealt with motions

to extend the expert disclosure deadlines in both cases (Doc. 128; No. 18-1187,

Doc. 140). The motion to extend pending in this case is the subject of the present

Order.

      Defendants request that “proponent expert disclosures for experts who may

rely on documents that are the subject of [Defendant’s] pending motions to compel

be due 90 days after the production of all documents compelled in connection with

those motions.” (Doc. 128, at 1.) Plaintiff Cessna Finance is the only party

opposing this motion. (Doc. 129.) Plaintiff indicates that

             [b]efore the Motion was filed, counsel for CFC advised
             JetSuite’s counsel that CFC did not object in principle to
             a 60-day extension of time for JetSuite’s liability experts,
             who it claims may need to rely upon documents that are
             the subject of the pending Motions to Compel. CFC,
             however, wanted a date specific, not a date tied to a
             production that has not been ordered.

(Id., at 1.) Plaintiff continued that “[r]egardless of the date/time period, however,

CFC should have an equal amount of time after JetSuite produces its reports,



1
 At the hearing, the Court also addressed an additional Motion to Compel in the Textron
case, which is the subject of a separate Order in that case.
                                           2
which is something the parties discussed and CFC believes JetSuite agreed to in

the exchange.” (Id., at 1-2.)

       At the hearing, the Court GRANTED in part the motion to extend. The

expert deadlines in both cases were suspended. The Court informed the parties

that this may result in the remaining deadlines in the case being extended at a later

time. The Court set an in-person status conference for both cases to occur on

March 24, 2020, at 1:30 p.m. The parties were instructed to provide the Court with

a joint memo outlining what should be addressed at the status conference no later

than March 17, 2020. The expert deadlines and all subsequent deadlines will be

re-set at that time.



       IT IS THEREFORE ORDERED that Defendant’s Unopposed Motion to

Extend Expert Disclosure Deadlines (Doc. 128) is GRANTED in part as more

fully set forth above.

       IT IS SO ORDERED.

       Dated this 14th day of February, 2020, at Wichita, Kansas.

                                       S/ KENNETH G. GALE
                                       HON. KENNETH G. GALE
                                       U.S. MAGISTRATE JUDGE




                                          3
